DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on January 13, 2022, in which claims 1-6, and 8-20 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-20 have been considered but are moot in view of a new ground of rejection necessitated by amendment.

Remark
Applicant asserted that the combination of Felsted and Rajasekar fails to generate a support notification to a user of an API based on a set wise comparison of two set representations of two schemas that define separate API’s. After further reviewed applicant’s arguments in the light of the original specification, it is conceivable that the combination Felsted and Rajasekar fails to generate a support notification to a user of an API based on a set wise comparison of two set representations of two schemas that define separate API’s. Therefore, the new found reference uses of event submission APIs to implement event provider functionality, wherein the function of a subscription application is to match incoming data with the set of user subscriptions to determine what notifications need to be delivered, and wherein the notification services API provides an interface to assist developers, wherein the notification services API uses managed schema for notification sinks provides for the manner by which the notification devices communicate semantic information about their nature and capabilities with the notification engine and/or other components of the system, see [0035], [0070], [0092], [0435], [0643], and [0647]-[0649]).
Moreover, the independent claims 1, 13 and 18 recite the claimed “determining whether the source schema set representation or the destination schema set representation is empty; and in accordance with a determination that at least one of the source schema set representation or the destination schema set representation are not empty”. However. There is no detailed information provided in the claims that indicates of what seems to be an empty and non-empty schema set representation. Therefore, Schulz discloses the above claimed limitation as, see [0241], determining whether changes exist on the server contains an empty data type parameter, if so the data type’s array result will contain only the data type for which changes exist on the server, and determining whether changes exist on the server contains a non-empty data type parameter, if so the same array will be returned with no changes, pending record or exchange status specific for each data type.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Felsted et al., (hereinafter “Felsted”) US 6,915,287 in view of Seshadri et al., (hereinafter “Seshadri”) US 2004/0002958 and Schulz et al., (hereinafter “Schulz”) US 2007/0016632.
As to claim 1, Felsted discloses a computer implemented method for generating a schema support notification, the method comprising:
accessing a source schema defining a first application programming interface (API) (see col.4, lines 27-31, acquiring a source schema);
accessing a destination schema defining a second API different from the first API (see col.4, lines 27-31, acquiring a destination schema);
processing the source schema to generate a source schema set representation (see col.4, lines 32-39, and col.8, lines 60-65, generating a list of source object class record based on the source schema);
processing the destination schema to generate a destination schema set representation (see col.4, lines 54-62, generating a list of source object class record based on the destination schema);
performing set operations on the source schema set representation and destination schema set representation to identify any support changes between the destination schema and the source schema (see col.7, lines 25-44, comparing a selected record from the record list to find a matching or partially matching record to determine whether or how the destination schemas needs to be modified in order to be compatible with the source schema);
However, Felsted does not disclose the claimed generating a support notification in respect of any support changes identified.
APIs to implement event provider functionality, wherein the function of a subscription application is to match incoming data with the set of user subscriptions to determine what notifications need to be delivered, and wherein the notification services API provides an interface to assist developers, wherein the notification services API uses managed code classes to allow users to add, update, and delete information, and the schema for notification sinks provides for the manner by which the notification devices communicate semantic information about their nature and capabilities with the notification engine and/or other components of the system).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the system of Felsted to create a support notification in respect of any support changes identified in order to enable highly scalable and efficient notification system.
Neither Felsted nor Seshadri discloses the claimed determining whether the source schema set representation or the destination schema set representation is empty; and in accordance with a determination that at least one of the source schema set representation or the destination schema set representation are not empty:
However, Schulz discloses the claimed determining whether the source schema set representation or the destination schema set representation is empty (see [0241], determining whether changes exist on the server contains an empty data type parameter, if so the data type’s array result will contain only the data type for which changes exist on the server); and in accordance with a determination that at least one of the source schema set representation or the 
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the combined system of Felsted of Seshadri to determine whether the source schema set representation or the destination schema set representation is empty; and in accordance with a determination that at least one of the source schema set representation or the destination schema set representation are not emptying in order maintain data consistency.

As to claim 13, claim 13 is a system for performing the method claim 1 above. It is rejected under the same rationale.
As to claim 18, claim 18 is a non-transitory computer-readable storage media having stored therein instructions for executing the method claim 1 above. It is rejected under the same rationale.

Claims 2-6, 8-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Felsted et al., (hereinafter “Felsted”) US 6,915,287 in view of Seshadri et al., (hereinafter “Seshadri”) US 2004/0002958 and Schulz et al., (hereinafter “Schulz”) US 2007/0016632in further in view of Satyanarayana US 10,616,337.
As to claim 2, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein: the support changes identified include one or more 
On the other hand, Satyanarayana discloses the computer implemented method of claim 1, wherein: the support changes identified include one or more added support changes; and the support notification indicates that one or more values that were not accepted under the source schema are accepted under the destination schema (see col.7, lines 31-34, identify suitable mappings between some tables defined in the source database schema and some tables defined the target database schema).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to include one or more added support changes; and the support notification indicates that one or more values that were not accepted under the source schema are accepted under the destination schema in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

As to claim 3, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein the set operations performed to identify added support changes comprise: determining a first intersection between the destination schema set representation and a complement of a second intersection between the source schema set representation and the destination schema set representation
On the other hand, Satyanarayana discloses the computer implemented method of claim 2, wherein the set operations performed to identify added support changes comprise: determining a first intersection between the destination schema set representation and a complement of a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to determine a first intersection between the destination schema set representation and a complement of a second intersection between the source schema set representation and the destination schema set representation in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

As to claim 4, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein performing set operations to identify added support changes generates an added support set, and wherein the method further comprises: processing the added support set to generate an added support schema; and including the added support schema in the support notification.
On the other hand, Satyanarayana discloses the computer implemented method of claim 2, wherein performing set operations to identify added support changes generates an added support set, and wherein the method further comprises: processing the added support set to generate an added support schema; and including the added support schema in the support notification (see col.1, lines 61-67 and col.2, lines 1-14, additions, removals, or changes to the mappings between entities defined in the database schemas by generating scripts that, when 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to generate an added support schema; and including the added support schema in the support notification in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

As to claim 5, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed generating an added support example using the added support schema; and including the added support example in the support notification.
On the other hand, Satyanarayana discloses the computer implemented method of claim 4, further comprising: generating an added support example using the added support schema; and including the added support example in the support notification (see col.1, lines 61-67 and col.2, lines 1-14, additions, removals, or changes to the mappings between entities defined in the database schemas by generating scripts that, when executed over the source database, cause data in the source database to be migrated to the destination database, where subsequently scripts are automatically constructed in accordance with the mappings).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to generate an added support example using the added support schema; and 

As to claim 6, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein if the added support set is an empty set the support notification indicates that no added support changes were identified.
On the other hand, Satyanarayana discloses the computer implemented method of claim 4, wherein if the added support set is an empty set the support notification indicates that no added support changes were identified (see col.1, lines 61-67 and col.2, lines 1-14, additions, removals, or changes to the mappings between entities defined in the database schemas by generating scripts that, when executed over the source database, cause data in the source database to be migrated to the destination database, where subsequently scripts are automatically constructed in accordance with the mappings).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to determine if the added support set is an empty set the support notification indicates that no added support changes were identified in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

As to claim 8, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein: the support changes identified include one or more removed support changes; and the support notification indicates that one or more values that were accepted under the source schema are not accepted under the destination schema.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to include one or more removed support changes; and the support notification indicates that one or more values that were accepted under the source schema are not accepted under the destination schema in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

As to claim 9, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein the set operations performed to identify removed support changes comprise: determining a first intersection between the source schema set representation and a complement of a second intersection between the source schema set representation and the destination schema set representation
On the other hand, Satyanarayana discloses the computer implemented method of claim 8, wherein the set operations performed to identify removed support changes comprise: determining a first intersection between the source schema set representation and a complement of a second intersection between the source schema set representation and the destination schema set representation (col.4, lines 15-37).


As to claim 10, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein performing set operations to identify removed support changes generates a removed support set, and wherein the method further comprises: processing the removed support set to generate a removed support schema; and including the removed support schema in the support notification.
On the other hand, Satyanarayana discloses the computer implemented method of claim 8, wherein performing set operations to identify removed support changes generates a removed support set, and wherein the method further comprises: processing the removed support set to generate a removed support schema; and including the removed support schema in the support notification (col.4, lines 15-37, generating a script that removed the existing schema to update to a new schema that conforms with a new version schema).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to generate a removed support schema; and including the removed support schema in the support notification in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

On the other hand, Satyanarayana discloses the computer implemented method of claim 10, further comprising: generating a removed support example using the removed support schema; and including the removed support example in the support notification (col.4, lines 15-37, generating a script that removed the existing schema to update to a new schema that conforms with a new version schema).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to generate a removed support example using the removed support schema; and including the removed support example in the support notification in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

As to claim 12, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein if the removed support set is an empty set the support notification indicates that no removed support changes were identified.
On the other hand, Satyanarayana discloses the computer implemented method of claim 10, wherein if the removed support set is an empty set the support notification indicates that no removed support changes were identified (see fig.3, col.10, lines 54-57, an indicator is removed from the selected mapped tables pane, and thus a mapping identified by the mapping component is to be deleted).


As to claims 14-17, claims 14-17 are system for performing the method claims 2-6 and 8-12 above. They are rejected under the same rationale.

As to claims19-20, claims 19-20 are non-transitory computer-readable storage media having stored therein instructions for executing the method claims 2-6 and 8-12 above. They are rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0206256 (involved in configuring to implement a schema inference module configured to infer a schema from one or more objects received from a data source. Each of the objects includes data and metadata. Create a cumulative schema based on the inferred schema. Collect statistics on types of the data of the one or more objects. Update the cumulative schema based on the statistics).
US 20140279834 (involved in retrieving objects from data source. A cumulative schema is dynamically created by each object of retrieved objects. A schema is inferred from the object based on the metadata of the object and inferred data types of elements of the data of the object. 
US 20140279838 (involved in a schema inference module to dynamically create a cumulative schema for objects retrieved from a data source by inferring a schema from the object and selectively updating the cumulative schema to describe the object. The retrieved objects include data and metadata describing the data. An export module outputs the data of the retrieved objects to a data destination system according to the cumulative schema).



US 20200387498 (involved in a first and second schemas that include a notify parameter which indicates whether updating or storing a data record encoded by the respective schema triggers generation of the message).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.










/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 20, 2022